Appeals from orders made after the entry of a judgment fixing the reasonable value of services rendered for the benefit of a trust estate, and adjudging that the amount thereof be paid therefrom.
The orders required the trustee to pay the amount of the judgment. The judgment mentioned was appealed from by certain of the beneficiaries of the trust, who are also the appellants here, and the judgment was affirmed by this court (Cullinan et al. v.Mercantile Trust Co., ante, p. 377 [252 P. 647]). The trustee, which was joined as a defendant *Page 443 
in the original action and to which the orders were directed, took no appeal either from the judgment or the orders. The orders were made without notice to appellants, and followed a hearing on an order to show cause served on the trustee. Following their appeal from the original judgment two of the appellants applied to the supreme court, where the appeal was then pending, for a writ of supersedeas to stay its execution (Cullinan et al. v.Mercantile Trust Co., etc., et al., 193 Cal. 562 [226 P. 4].) The court in denying the writ said: "The judgment as rendered required nothing of these petitioners, but they are nevertheless parties interested therein and aggrieved thereby and are entitled to appeal therefrom. They contend herein that the perfection of their appeal operates as a statutory supersedeas against the entire judgment, including the portion thereof requiring the payment of the fund by the trust company. In this they are mistaken. Their appeal does not stay the execution of that portion of the judgment directed at the trust company, which has not appealed," citing Halsted v. First Savings Bank, 173 Cal. 605, 608 [160 P. 1075].
[1] The right of plaintiffs was adjudicated in an action to which the trustee and beneficiaries were parties defendant, and the judgment required the claim to be paid from a trust fund of which the court had jurisdiction. It having been held in the proceeding for the writ of supersedeas that the execution of the judgment as to the trustee was not stayed, the plaintiffs were entitled to the means provided by law for its enforcement. An order directing the trustee to satisfy the charge created by the judgment on the trust fund was an appropriate means for its enforcement, and, like the ordinary process for the "enforcement of a money judgment, might issue without notice to appellants.
The orders are affirmed.
Tyler, P.J., and Knight, J. concurred. *Page 444